Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
NON-FINAL OFFICE ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2021 has been entered.
Claims 1-20 and newly added claims 21-32 were pending in this reissue of U.S. Patent No. 9,378,312 (hereinafter “the '312 patent” issued from application no. 13/791,927 (hereinafter “the '927 application”).  Upon entry of amendment filed 7/8/2021, claims 21 and 31 have been amended.  Claims 1-32 are currently pending.  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘312 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Claims 21 and 31 have been amended to overcome the recapture rejection.  Regarding the second interpolating step, this limitation has been reverted back to include the “second sub-mesh” as follows: “…within the first sub-mesh or the second sub-mesh” in the alternative, similar to it previously being claimed as, “within one of the first sub-mesh and the second submesh”.  However, the limitations “in a second iteration” in the second interpolating step and “in a first iteration” in the first interpolating step are still omitted from the claim.  
During prosecution of the '927 application, Applicant referred to these omitted limitations in support of patentability:
Although Frank may describe interpolating an implicit function and identifying an iso-surface, Frank is not focused on generating multiple sub-meshes during an iteration of interpolation and limiting the interpolation in a subsequent iteration to a sub-mesh of the faulted geological structure. In particular, Frank does not describe "dividing, based at least on the first iso-value, the mesh into at least a first sub-mesh and a second sub-mesh, wherein each of the first sub-mesh and the second sub-mesh comprises at least one of the plurality of conformable sequences" - much less using the result of interpolation to “extract, from the first implicit function and the second implicit function, a surface corresponding to the sedimentary interface.” Therefore, Frank clearly does not describe each and every element of amended independent claims 1, 17, and 19.

(See ‘927 application, remarks filed 9/22/2015, pp. 11-12, emphasis added by Examiner)


extracting, from the first implicit function and the second implicit function, a surface corresponding to the interface

this limitation has been replaced with:
identifying an iso-surface based on the first implicit function or the second implicit function

Applicant contends:
The newly added “identifying” step is comparable to the “extracting” step recited in the allowed independent claims 21 and 31. However, the “identifying” step is now presented as being based on the first implicit function or the second implicit function, whereas in the allowed claims the surface is extracted from the first implicit function and the second implicit function.
Also, independent claims 21 and 31 have been materially narrowed and provide a different scope with respect to identifying an iso-surface than performing the extracting step defined in the original claims 1, 17, and 19, because an iso-surface represents points of constant values and a surface generally does not. Applicant contends this material change in independent claims 21 and 31 does not support recapture in this case. 
	
The Examiner respectfully disagrees that the claims have been materially narrowed by reciting “identifying an iso-surface” vs. the omitted “extracting…a surface”.   It is noted that the extracting…a surface limitation that was omitted referred back to extracting from the first implicit function and second implicit function.  The first implicit function was further recited as providing “values for the first implicit function wherein the values comprise at least a first iso-value”.
Thus, the recited:

 identifying an iso-surface based on the first implicit function or the second implicit function

does not materially narrow in relation to the omitted extracting step:
extracting, from the first implicit function and the second implicit function, a surface corresponding to the interface

since the extracting step from the first implicit function includes at least a first iso-value.  For this reason, the Examiner is not persuaded that the newly claimed “identifying an iso-surface” materially narrows the claim. 
	The newly recited identifying step (which replaced the omitted extracting step) is further broadened by reciting or instead of and: “based on the first implicit function or the second implicit function”.  
During prosecution of the '927 application, Applicant referred to this omitted limitation in support of patentability:
Although Frank may describe interpolating an implicit function and identifying an iso-surface, Frank is not focused on generating multiple sub-meshes during an iteration of interpolation and limiting the interpolation in a subsequent iteration to a sub-mesh of the faulted geological structure. In particular, Frank does not describe "dividing, based at least on the first iso-value, the mesh into at least a first sub-mesh and a second sub-mesh, wherein each of the first sub-mesh and the second sub-mesh comprises at least one of the plurality of conformable sequences" - much less using the result of interpolation to “extract, from the first implicit function and the second implicit function, a surface corresponding to the sedimentary interface.” Therefore, Frank clearly does not describe each and every element of amended independent claims 1, 17, and 19.

(See ‘927 application, remarks filed 9/22/2015, pp. 11-12, emphasis added by Examiner)

For these reasons, the rejection of claims 21-32 under § 251 is maintained.

Non-Compliance with 37 C.F.R. 1.173
CFR 1.173 (c) states:
 (c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., and an explanation of the support in the disclosure of the patent for the changes made to the claims. (emphasis added)

Applicant’s remarks state the following with respect to support for the changes made to claims 21 and 31:
In particular, method 1510 provides details and support for the first interpolating and second interpolating steps, including creating a model as recited in claims 21 and 31. Note the amendments presented above have added the second sub-mesh back into the interpolating step in accordance with the details of FIG. 15 of the current application. Moreover, claims 21 and 31 has been amended to recite “identifying an iso-surface based on the first implicit function or the second implicit function” according to the details of FIG. 15 of the current application.

(emphasis added by Examiner)
The explanation of support points to Figure 15 of the ‘312 Patent.  Figure 15 shows the claimed interpolation and identifying steps, but does not specifically show the newly added limitation:
	“identifying an iso-surface based on the first implicit function or the second implicit function”
Applicant’s subsequent response must include an explanation of support for the amendments made to claims 21 and 31 and all other changes.

Rejection under 35 U.S.C. 251 - RECAPTURE
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 21-32 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
  (2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
  (3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”    
(See MPEP §1412.02(I))


    PNG
    media_image1.png
    594
    626
    media_image1.png
    Greyscale



(See ‘927 Application, amendment filed 9/22/2015)

Subsequently, in Final action mailed 1/5/2016, the Examiner indicated that claims 1, 17, and 19 would be allowable if amended to overcome a 112 2nd paragraph rejection.  Applicant submitted 
    PNG
    media_image2.png
    552
    620
    media_image2.png
    Greyscale

(See ‘927 application, amendment filed 2/1/2016)

During prosecution of the '927 application, Applicant presented the following arguments in support of patentability:
Amended independent claim 1 recites, in part, “providing a mesh to represent a faulted geological structure in a subterranean formation of a field," "identifying a sedimentary interface separating a plurality of conformable sequences in the faulted geological structure," "interpolating, by a computer processor and in a first iteration, a first implicit function defined with respect to the mesh to provide values for the first 
Although Frank may describe interpolating an implicit function and identifying an iso-surface, Frank is not focused on generating multiple sub-meshes during an iteration of interpolation and limiting the interpolation in a subsequent iteration to a sub-mesh of the faulted geological structure. In particular, Frank does not describe "dividing, based at least on the first iso-value, the mesh into at least a first sub-mesh and a second sub-mesh, wherein each of the first sub-mesh and the second sub-mesh comprises at least one of the plurality of conformable sequences" - much less using the result of interpolation to “extract, from the first implicit function and the second implicit function, a surface corresponding to the sedimentary interface.” Therefore, Frank clearly does not describe each and every element of amended independent claims 1, 17, and 19.

(See ‘927 application, remarks filed 9/22/2015, pp. 11-12, emphasis added by Examiner)

Newly added claim 21 as amended on 7/8/2021 in the instant application is reproduced below.  The omissions/ additions with respect to patent claim 1 are shown with markings:
A method comprising:
providing a mesh to represent a faulted geological structure in a subterranean formation [of a field]; 

[identifying an interface separating a plurality of conformable sequences in the faulted geological structure;]

interpolating, by a computer processor [and in a first iteration], a first implicit function [defined with respect to the mesh] on the mesh to provide [values for the first implicit function, wherein the values comprise at least a first iso-value corresponding to the interface] an iso-value corresponding to an interface between conformable sequences in the faulted geological structure;

dividing, based at least on the first iso-value, the mesh into at least a first sub-mesh and a second sub-mesh, wherein each of the first sub-mesh and the second sub-mesh comprises at least one of the [plurality of] conformable sequences;

interpolating, by the computer processor [and in a second iteration], a second implicit function, wherein the [extent of] interpolating the second implicit function is restricted to within [one of] the first sub-mesh [and the second sub-mesh] or the second submesh; 

[extracting, from the first implicit function and the second implicit function, a surface corresponding to the interface]
identifying an iso-surface based on the first implicit function or the second implicit function, and

creating a model [based at least on the surface] of a geological environment based on the iso-surface

-and performing exploration of natural resources in the subterranean formation using the model.


The omitted limitations in bold above were argued and/or added by amendment during the prosecution of the ‘927 patent. Independent claim 31 has been amended commensurately and raises the same issues.  See rationale discussed in Response to Arguments section above. 

Allowable Subject Matter
Claims 1-20 are allowed. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cameron Saadat whose telephone number is (571)272-4443. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cameron Saadat/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/WHC/
Primary Examiner, Art Unit 3992

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992